Motion to amend the order entered July 1, 1960 (ante, p. 903), granted and order modified by adding thereto the following: We find that the loss of salary resulting from the petitioner’s demotion, i.e., the difference between the salary of the original position held by him and the salary of the position to which he was demoted, from the date on which the petitioner was employed in that position, August 20, 1959, to the date of the petitioner’s reinstatement to his original position pursuant to the order of this court, was an adequate measure of discipline and, therefore, we modify the determination of the board by imposing the amount of that loss as the measure of discipline. With respect to the loss of salary from the time of the original suspension to August 20, 1959, the right of the petitioner to recover that loss for any period in excess of the 30-day suspension provided by section 22 (now § 75) of the Civil Service Law depends upon a determination as to whether the delay in reaching a decision and the delay in re-employing the petitioner in a reduced capacity were attributable to any extent to the petitioner’s fault. That question should be tried out in an independent action or proceeding. (Matter of Bentley v. Senninger, 10 A D 2d 900.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.